The State of




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                         November 20, 2015

                                        No. 04-15-00681-CR

                                     Jesse James ARZOLA, Jr.,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR7485
                            Honorable Steve Hilbig, Judge Presiding

                                            ORDER
        In April 2015, Jesse Arzola Jr. was convicted of the offense of harassment of a public
servant and sentenced by the trial court. On November 2, 2015, Arzola filed a motion for leave to
file a late notice of appeal in this court. According to the motion, more than thirty days have
elapsed since Arzola’s sentence was imposed. On November 17, 2015, the trial court clerk filed a
notification of late record stating that a notice of appeal was never filed in the trial court.

         A timely notice of appeal is necessary to invoke our jurisdiction. Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.
1996). A notice of appeal is timely if filed within thirty days after the day sentence is imposed or
suspended in open court, or within ninety days after sentencing, if a timely motion for new trial
is filed. Olivo, 918 S.W.2d at 522. A late notice of appeal may be considered timely so as to
invoke our jurisdiction if (1) it is filed in the trial court within fifteen days of the last day allowed
for filing; (2) a motion for extension of time is filed in the court of appeals within fifteen days of
the last day allowed for filing the notice of appeal, and (3) the court of appeals grants the motion
for extension of time. Id.; see also TEX. R. APP. P. 26.3.

        Here, nothing indicates that Arzola filed a notice of appeal in the trial court. Therefore, it
appears that we have no jurisdiction over the appeal, and we can take no action other than to
dismiss the appeal. See Slaton, 981 S.W.2d at 210 (“Without a timely filed notice of appeal, a
court of appeals lacks jurisdiction over the appeal....”).
        We, therefore, ORDER Arzola to show cause on or before December 11, 2015, why this
appeal should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended
until further order of the court.




                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court